Title: Henry Wheaton to Thomas Jefferson, 20 August 1810
From: Wheaton, Henry
To: Jefferson, Thomas


          
            Sir,
            Providence 20th August, 1810.
          
           I take the liberty of enclosing to you an Essay on the history & means of preserving that independence you so greatly contributed to acquire; and humbly hope that however great may be the imperfections your eye will discern in the composition, that you will pardon them for the sake of the sincere attachment to those principles which made us free, the merit of which I may justly claim. It is your glory, Sir, to have adhered to those principles in a degenerate age; & I may therefore presume upon your approbation of every effort, however feeble, to recall back our countrymen to the their first faith. That you may long enjoy the blessings you have procured for all your fellow citizens is the sincere prayer of, Sir,
          
            Your obedient, humble servant.
            
 H. Wheaton.
          
        